Citation Nr: 1639569	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right groin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in February 2015 when it was remanded for additional development.  As a result of the remand development, service connection for a left shoulder disability and a left wrist disability were granted by the Appeals Management Center in a January 2016 rating decision.  The remaining issue has returned for adjudication.

The issues of entitlement to service connection for a bilateral hip disability, a right shoulder disability, and right wrist carpal tunnel syndrome have been raised by the record as a result of the December 2015 examination report, as noted in a January 2016 memorandum from the Appeals Management Center, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The preponderance of the evidence fails to establish a diagnosis of a right groin disability at any time during the appeal period.




CONCLUSION OF LAW

The criteria for service connection for a right groin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See May 2008 VCAA correspondence, September 2009 VCAA correspondence, November 2014 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.

This claim was previously remanded to the RO in February 2015 for additional evidentiary development.  This development included scheduling additional VA examinations requesting etiological opinions regarding the instant claim.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's February 2015 remand, the Veteran was provided VA examinations in December 2015, January 2016, and March 2016, and opinions were obtained.  The examinations and opinions are adequate to adjudicate the issue decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matters decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that, pursuant to relevant case law, a Veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  In determining the scope of a claim, the factors for the adjudicator to consider are a Veteran's descriptions of the claim and symptoms as well as the information submitted or obtained by VA in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Claims that present distinct factual bases (such as medical disorders with different medical causes) may be distinguished and adjudicated independently, however, even if a Veteran feels that they are the same. See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd 631 F.3d 1380   (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

A review of the record shows that the Veteran has diagnoses of osteoarthritis in both hips and bilateral sacroiliitis in both hips, and that he has limitations and pain due to those conditions.  He does not allege an injury to hips.  Rather, as will be discussed, the Veteran claims that he suffered that he injured his groin in service and that that injury has resulted in lasting pain and sexual dysfunction.  The character of the claim has thereby been limited to this issue.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

The Veteran claims that he has a disability of the right groin related to service.  At the November 2014 hearing, he stated that he injured his groin during mountain winter survival training while skiing.  He said he did not seek treatment in service for this condition because the culture of the military was that infantry soldiers would not seek treatment for "every little ailment."  The Veteran's spouse testified that they had been married for 30 years and she always remembers him having problems with intimacy related to his groin disability.  

The Veteran's post-service treatment records include treatment in April 2009 for groin pain he attributed to pulling a muscle after martial arts exercises.  A May 2009 physical therapy note states that orthopedic testing indicated that right groin pain is likely originating in the hip joint. 

During a VA examination in December 2015, the VA examiner reviewed the Veteran's claims file.  The examiner noted diagnoses of osteoarthritis in both hips and bilateral sacroiliitis in both hips.  The Veteran stated that as an infantryman and corrections officer on active duty, his duties required jumping from equipment and extensive sports involvement.  He reported groin pulls during mountain ski training that were exacerbated by road marches, martial arts, and water skiing on active duty.  The Veteran stated he had pain all of the time and some limitations of sitting due to his groin disability.  There is no indication of any diagnoses other than those attributed to the Veteran's hips.

The Veteran was also afforded a VA examination in January 2016.  The examiner reviewed the Veteran's claims file, including the December 2015 VA examination report and credible statements from the Veteran and his spouse.  The examiner noted the Veteran's complaints that his groin pain began in 1977 during service.  The examiner indicated that there is no diagnosis of a groin strain and opined that the Veteran's present groin pain is most likely related to his degenerative joint disease and sacroiliitis of the hips.  He added that the degenerative joint disease and sacroiliitis of the hips was the result of his civilian occupations of security work car salesman work, and bus driving, which accounted for 19 years.

The Veteran was afforded an additional VA examination in March 2016.  The examiner reviewed the Veteran's claims file and examined the Veteran.  The examiner noted that the Veteran does not now have and has never been diagnosed with a condition of the male reproductive system.  The examiner again emphasized that there is no objective evidence of a male genitourinary or reproductive condition.  

Based on the above, there is no evidence a right groin disability presently or at any time during the appeal process.  His complaints of right groin pain is instead attributed to a hip disability, to include osteoarthritis.  The Board has considered the Veteran's contentions that he has pain in his right groin.  As noted above, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Further, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a musculoskeletal or genitourinary condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Rather, specific tests and studies are needed to properly assess and diagnose such a disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating musculoskeletal or genitourinary conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence of a diagnosis and lacks probative value.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right groin disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


